            Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 1 of 18




 1                                                                                                             Hon. Richard A. Jones
                                                                                                              Hon. J Richard Creatura
 2

 3

 4                                          UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF WASHINGTON
 5                                                   AT SEATTLE

 6   El PAPEL LLC, et al.,                                                   )
                                                                                      No. 2:20-cv-01323-RAJ-JRC
                                                                             )
 7                                                        Plaintiffs,        )
                                                                                      DEFENDANT CITY OF SEATTLE’S
                                                                             )
                          vs.                                                         REPLY RE ITS CROSS-MOTION FOR
 8                                                                           )
                                                                                      SUMMARY JUDGMENT
                                                                             )
     JENNY A. DURKAN, et al.,                                                )
 9                                                                                    NOTED ON MOTION CALENDAR:
                                                                             )
                                                      Defendants.                     Friday, June 18, 2021
10                                                                           )
                                                                             )
                                                                                      ORAL ARGUMENT REQUESTED
11                                                                           )

12                                                                 CONTENTS

13   I.    Introduction..............................................................................................................................1

     II.   Authority ..................................................................................................................................1
14
           A.     Plaintiffs lack standing to maintain this action. ...............................................................1
15
                  1.      Because the CDC Order may protect their tenants, Plaintiffs lack standing to
16                        challenge the City’s moratorium or six-month defense. ..........................................1
17                2.      Plaintiffs lack standing to challenge the repayment plan requirement because
                          they fail to show their tenants will pay rent in installments or invoke the
18                        ordinance’s defense to eviction................................................................................4

19         B.     Plaintiffs’ Contract Clause claim fails. ............................................................................5

20                1.      The City’s enactments do not substantially impair a contractual relationship.........5

21                        a.     The enactments could not interfere with Plaintiffs’ reasonable
                                 expectations given the highly regulated nature of the residential rental
22                               business. ...........................................................................................................5

23                        b.     The enactments neither significantly undermine Plaintiffs’ contractual
                                 bargain nor prevent them from safeguarding or reinstating their rights. .........7


      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                                                               Peter S. Holmes
      SUMMARY JUDGMENT - i                                                                                                    Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                                                       701 Fifth Ave., Suite 2050
                                                                                                                              Seattle, WA 98104-7095
                                                                                                                              (206) 684-8200
             Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 2 of 18




 1                 2.     Especially applying required deference, the City’s enactments are drawn
                          appropriately and reasonably to advance their purposes..........................................9
 2
                           a.     The Court must defer to lawmakers’ judgment when government is not a
 3                                contracting party. .............................................................................................9

 4                         b.     The City’s judgment that the enactments appropriately and reasonably
                                  advance their public purposes is entitled to deference...................................10
 5
            C.     Plaintiffs’ takings claim fails. ........................................................................................12
 6                 1.     Injunctive relief is inappropriate for a takings claim, as this Court already
                          ruled........................................................................................................................12
 7
                   2.     The City’s enactments effect no taking..................................................................14
 8
     III. Conclusion .............................................................................................................................16
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                                                                Peter S. Holmes
      SUMMARY JUDGMENT - ii                                                                                                    Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                                                        701 Fifth Ave., Suite 2050
                                                                                                                               Seattle, WA 98104-7095
                                                                                                                               (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 3 of 18




 1                                        I.         INTRODUCTION

 2           This Court should grant judgment to the City. Plaintiffs lack standing to challenge the

 3   City’s enactments. Their Contract Clause claim fails because the City’s enactments do not

 4   substantially impair a contractual relationship in the highly regulated landlord-tenant arena and,

 5   especially applying the deference due the City’s judgment, the enactments are drawn

 6   appropriately and reasonably to advance significant and legitimate public purposes. Injunctive

 7   relief is not appropriate for a takings claim, and Plaintiffs’ takings claim would fail because the

 8   City’s enactments neither press a property owner into serving as a landlord against their will nor

 9   forever prevent a landlord from terminating a tenancy.

10                                             II.    AUTHORITY

11           A.      Plaintiffs lack standing to maintain this action.

                     1.      Because the CDC Order may protect their tenants, Plaintiffs lack
12
                             standing to challenge the City’s moratorium or six-month defense.
13           A plaintiff must prove it is likely, not merely speculative, that the relief they request will
14   redress the injury they seek to avoid. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
15   Redressability requires a plaintiff to show that a favorable decision will relieve a discrete injury.
16   Larson v. Valente, 456 U.S. 228, 243 (1982). The redressability element is not met “when there
17   exists an unchallenged, independent rule, policy, or decision that would prevent relief even if the
18   court were to render a favorable decision.” Doe v. Va. Dep’t of State Police, 713 F.3d 745, 756
19   (4th Cir. 2013). Plaintiffs fail to demonstrate that the relief they request will likely redress their
20   claimed, discrete injury because they have not shown that the CDC Order fails to cover their
21   tenants and prevent evictions.
22           Notwithstanding Plaintiffs’ claim to the contrary, the CDC Order remains in effect here.
23   Cf. Dkt. # 111 at p. 9 (Pls.’ Resp./Reply). Alabama Ass’n of Realtors imposes no nationwide


      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                            Peter S. Holmes
      SUMMARY JUDGMENT - 1                                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                    701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 4 of 18




 1   injunction. Alabama Ass’n of Realtors v. United States Dep’t of Health & Human Servs., No. 21-

 2   5093, 2021 WL 2221646 (D.C. Cir. June 2, 2021) (order denying motion to vacate stay pending

 3   appeal), application to vacate stay docketed, No. 20A169 (S. Ct. June 3, 2021). The other actions

 4   Plaintiffs cite have resulted in no injunction or one with limited geographic reach. Tiger Lily,

 5   LLC v. United States Dep't of Hous. & Urban Dev., __ F. Supp. 3d __, 2021 WL 1171887, at

 6   *10 (W.D. Tenn. Mar. 15, 2021) (limited to the Western District of Tennessee); id., 992 F.3d 518

 7   (6th Cir. 2021) (denying motion for stay pending appeal); Terkel v. Centers for Disease Control

 8   & Prevention, __ F. Supp. 3d __, 2021 WL 742877, at *11 (E.D. Tex. Feb. 25, 2021)

 9   (declaratory judgment entered, no injunction issued), appeal docketed, No. 21-40137 (5th Cir.

10   Mar. 3, 2021); Skyworks, Ltd. v. Centers for Disease Control & Prevention, __ F. Supp. 3d __,

11   2021 WL 2228678 (N.D. Ohio March 10, 2021), appeal docketed, No. 21-3443 (6th Cir. May

12   12, 2021); Skyworks, Ltd. v. Centers for Disease Control & Prevention, __ F. Supp. 3d __, 2021

13   WL 2228676, at *6 (N.D. Ohio June 3, 2021) (clarifying that its order binds only the parties and

14   their members).

15          Plaintiffs’ contention that they can seek redress even if the challenged action is only one

16   of several obstacles to full relief finds no support in the case law they cite. See Dkt. # 111 at p. 3.

17   Although a favorable decision need not relieve every injury to satisfy redressability, a plaintiff

18   must at least show that a favorable decision will relieve a discrete injury. Larson, 456 U.S. at

19   243. Plaintiffs fail to do so. The authority they cite is distinguishable. Village of Arlington

20   Heights addressed racially discriminatory zoning practices, holding that a nonprofit housing

21   developer had standing because the challenged zoning conduct stood as an absolute barrier to the

22   developer’s proposed construction. Village of Arlington Heights v. Metropolitan Hous. Dev.

23   Corp., 429 U.S. 252, 260–62 (1977). The Court did not need to speculate about other barriers to



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                            Peter S. Holmes
      SUMMARY JUDGMENT - 2                                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                    701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 5 of 18




 1   relief because it found that the zoning conduct was the absolute barrier and was “likely to be

 2   redressed by a favorable decision.” Id. at 262. None of the City’s enactments erects an absolute

 3   barrier to Plaintiffs’ relief because the CDC Order is still in effect. The City is not arguing that

 4   Plaintiffs must solve “all roadblocks simultaneously” to satisfy standing. Cf. Dkt. # 111 at p. 10

 5   (quoting Ibrahim v. Dep't of Homeland Sec., 669 F.3d 983, 993 (9th Cir. 2012)). Plaintiffs

 6   simply cannot prove that a decision invalidating the City’s moratorium or six-month defense,

 7   while leaving the CDC Order in place, is likely to redress their claimed injury of being

 8   prohibited from evicting tenants.

 9           Plaintiffs gain nothing from Maldonado v. Morales, 556 F.3d 1037, 1043–44 (9th Cir.

10   2009). They misinterpret the City’s use of Maldonado, which the City introduced with “cf.” to

11   distinguish it. Compare Dkt. # 111 at p.10 (miscasting Maldonado as “the single Ninth Circuit

12   case that the City cites for support”) with Dkt. # 103 at p. 12 (distinguishing Maldonado). Under

13   Maldonado, if a decision invalidating a challenged law would apply with equal force to a

14   similarly worded unchallenged law, likely allowing the plaintiff to surmount the unchallenged

15   law too, failing to challenge the unchallenged law may not preclude redressability. Maldonado,

16   556 F.3d at 1043–44. Plaintiffs present no such facts.

17           Plaintiffs cannot rely on Uzuegbunam’s nominal damages holding to satisfy standing. Cf.

18   Dkt. # 111 at p. 11 (citing Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021)). Uzuegbunam held

19   that a request for nominal damages satisfies the redressability element where a plaintiff’s claim is

20   based on a completed violation of a legal right. Uzuegbunam, 141 S. Ct. at 802. “Nominal

21   damages . . . are unavailable where a plaintiff has failed to establish a past, completed injury.” Id.

22   Because Plaintiffs complain of future violations and cannot show a completed, past

23   constitutional violation, they fail to satisfy the redressability element. Plaintiffs lack standing.



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                            Peter S. Holmes
      SUMMARY JUDGMENT - 3                                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                    701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 6 of 18




 1                  2.      Plaintiffs lack standing to challenge the repayment plan requirement
                            because they fail to show their tenants will pay rent in installments or
 2                          invoke the ordinance’s defense to eviction.

 3          Plaintiffs lack standing to challenge the repayment plan requirement because they lack

 4   evidence that their tenants have taken or will take action to trigger the requirement’s defense to

 5   eviction. Parties cannot manufacture standing by responding to hypothetical future harm that is

 6   not “certainly impending.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 401 (2013) (quoting

 7   other authority). Plaintiffs must show more than conjecture.

 8          Plaintiffs argue their tenants are “implicitly availing themselves of the right granted by

 9   the ordinance” by not paying rent. See Dkt. # 111 at p. 13. This rests on an untenable

10   interpretation of the ordinance. The ordinance protects tenants from eviction if they pay overdue

11   rent in installments. Dkt. # 17-12, pp. 8–9 (Ordinance 126081 § 2). The defense to eviction

12   provided by the ordinance is “[f]ailure of the owner to accept payment under the installment

13   schedule.” Id. at p. 9. The defense requires action by the tenant: making an installment payment,

14   which the landlord does not accept. Simply failing to pay rent triggers no defense. Plaintiffs

15   concede that none of their tenants is paying overdue rent in installments under the ordinance.

16   Dkt. # 100-3 at pp. 14–16 (Berman 2 LLC’s Answers to City of Seattle’s First Interrogatories);

17   Dkt. # 100-4 at pp. 14–16 (El Papel LLC’s Answers to City of Seattle’s First Interrogatories).

18   Nor can one infer from the mere failure to pay rent that a tenant will seek to repay rent in

19   installments. Indeed, Plaintiff El Papel LLC’s experience demonstrates that rental assistance

20   programs may repay several months of overdue rent in one lump sum. Dkt. # 100-4 at p. 14.

21   Because Plaintiffs have suffered no harm from the ordinance, they lack standing to challenge it.

22

23



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                         Peter S. Holmes
      SUMMARY JUDGMENT - 4                                                              Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
             Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 7 of 18




 1            B.     Plaintiffs’ Contract Clause claim fails.

 2            Plaintiffs’ Contract Clause fails because they cannot establish a substantial impairment of

 3   a contractual relationship and, even if they could, they trip over the rest of the Contract Clause

 4   inquiry.

 5                   1.      The City’s enactments do not substantially impair a contractual
                             relationship.
 6
              In assessing whether a law substantially impairs a contractual relationship, “the Court has
 7
     considered the extent to which the law undermines the contractual bargain, interferes with a
 8
     party’s reasonable expectations, and prevents the party from safeguarding or reinstating his
 9
     rights.” Sveen v. Melin, 138 S. Ct. 1815, 1821–22 (2018).
10
                             a.      The enactments could not interfere with Plaintiffs’ reasonable
11                                   expectations given the highly regulated nature of the
                                     residential rental business.
12
              Given the highly regulated nature of the residential rental business, landlords reasonably
13
     should have expected amendments temporarily delaying their ability to pursue evictions or back
14
     rent.
15
              Plaintiffs err in contending that not only must the heavily regulated nature of the industry
16
     render the regulation foreseeable, but the challenged regulation must also be “on the same topic”
17
     as previous regulation in a highly specific way. Dkt. # 111 at pp. 17–18. Energy Reserves held
18
     that a state law imposing price controls on natural gas did not impair the plaintiff’s reasonable
19
     expectations because the parties were operating in a heavily regulated industry, even though “[a]t
20
     the time of the execution of these contracts, Kansas did not regulate natural gas prices
21
     specifically.” Energy Reserves Group v. Kansas Power & Light Co., 459 U.S. 400, 413, 416
22
     (1983). Veix likewise considered not just that the state had regulated the withdrawal of shares in
23
     building and loan associations, but also that the challenged statute “was one of a long series


      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                          Peter S. Holmes
      SUMMARY JUDGMENT - 5                                                               Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 8 of 18




 1   regulating the many integrated phases of the building and loan business such as formation,

 2   membership, powers, investments, reports, liquidations, foreign associations and examinations.”

 3   Veix v. Sixth Ward Bldg. and Loan Ass’n, 310 U.S. 32, 37 (1940).

 4           Even if it were legally relevant, Plaintiffs’ suggestion that the City’s enactments are

 5   insufficiently related to the subject of previous regulation is untenable. The City’s Just Cause

 6   Eviction Ordinance already provides a defense for an eviction under certain circumstances or for

 7   a cause not enumerated in the Ordinance. Dkt. # 17-11 at pp. 9–21. Plaintiffs suggest that the

 8   City’s enactments are fundamentally different because they “are instead an abrogation of the

 9   pre-existing landlord regulations” (Dkt. # 111 at p. 19), but this is an invented distinction. The

10   City already prevented evictions in some circumstances, and the challenged enactments prevent

11   evictions in more circumstances. The existing and new regulations address the same subject:

12   limiting the ability to evict.

13           Plaintiffs cite no case suggesting that the “subject matter” of the City’s enactments is

14   different enough from the pre-existing State and City regulation of the residential rental

15   business—and of evictions in particular—to have “destroyed reasonable expectations.” Dkt.

16   # 111 at pp. 17–18 (Pls.’ Resp./Reply). Sveen did not involve a question of expectations based on

17   regulation of an industry. Cf. id. at p. 18 (citing Sveen, 138 S. Ct. at 1822). Plaintiffs pull

18   language from Blaisdell that is unconnected to any discussion of expectations. Id. at p. 17 (citing

19   Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 447 (1934)). And Plaintiffs misplace

20   reliance on Texaco. Id. at p. 19 (citing Texaco, Inc. v. Short, 454 U.S. 516 (1982)). That case

21   involved no issue of expectations; the Court just rejected a Contract Clause claim because the

22   contracts did not exist when the challenged statute was enacted. Texaco, 454 U.S. at 531.

23



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                            Peter S. Holmes
      SUMMARY JUDGMENT - 6                                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                    701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 9 of 18




 1          As Plaintiffs note, Apartment Ass’n of Los Angeles County held that “no amount of prior

 2   regulation could have led landlords to expect anything like the blanket Moratorium.” Dkt. # 111

 3   at p. 17 (citing Apartment Ass’n of Los Angeles County v. City of Los Angeles, __ F. Supp. 3d __,

 4   2020 WL 6700568, at *5 (C.D. Cal. Nov. 13, 2020), appeal docketed, No. 20-56251 (9th Cir.

 5   Nov. 27, 2020)). But other federal courts addressing eviction moratoriums during the COVID-19

 6   pandemic have relied on the fact that landlords operate in a heavily regulated industry in holding

 7   that they were unlikely to prove their Contract Clause claims. HAPCO v. City of Philadelphia,

 8   482 F. Supp. 3d 337, 352 (E.D. Pa. 2020); Auracle Homes, LLC v. Lamont, 478 F. Supp. 3d. 199,

 9   224 (D. Conn. 2020). This Court should follow those courts’ lead.

10                          b.      The enactments neither significantly undermine Plaintiffs’
                                    contractual bargain nor prevent them from safeguarding or
11                                  reinstating their rights.

12          The City’s enactments do not significantly undermine Plaintiffs’ contractual rights, which

13   Plaintiffs may still safeguard. The enactments do not absolve tenants from their obligation to pay

14   rent. The eviction moratorium and six-month defense at most delay the landlords’ ability to

15   pursue one statutory remedy they have for nonpayment of rent (eviction) and the repayment plan

16   requirement allows tenants to elect to pay overdue rent in installments and prevents eviction

17   while they do so.

18          Plaintiffs miss the point when responding that “laws acting on contractual remedies can

19   impair a contract just as surely as laws restricting contractual rights.” Dkt. # 111 at p. 15. The

20   City did not assert that adjustment of a statutory remedy could never be a substantial impairment,

21   but that Plaintiffs erred in contending that any such adjustment must be a substantial impairment.

22   Plaintiffs still offer no authority supporting their contention, citing the same cases that the City

23   already distinguished, principally Lynch v. United States, 292 U.S. 571 (1934). Compare Dkt.



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                           Peter S. Holmes
      SUMMARY JUDGMENT - 7                                                                Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                   701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 10 of 18




 1   # 111 at p. 15 with Dkt. # 103 at pp. 16–17 (City’s Opening/Resp.). Plaintiffs gain nothing from

 2   Kendall because the language Plaintiffs quote was not from the Court’s opinion and did not

 3   relate to a Contract Clause claim. Dkt. # 111 at p. 15 (quoting Kendall v. United States ex rel.

 4   Stokes, 37 U.S. 524, 567 (1838) (stating a party’s position)).

 5          The City’s enactments—not the arbitrary rule advanced by Plaintiffs—confirm that they

 6   do not substantially impair Plaintiffs’ contracts. The enactments do not “wip[e] out substantive

 7   rights.” Dkt. # 111 at p. 15. The enactments merely delay the ability to evict. Plaintiffs gain no

 8   assistance from Blaisdell, which rejects the notion that interposing a delay in enforcement must

 9   constitute a substantial impairment. Blaisdell, 290 U.S. at 416, 447. Compare Dkt. # 111 at p. 16

10   (citing Blaisdell) with Dkt. # 103 at p. 17 (City’s Opening/Resp.).

11          Plaintiffs fail to salvage their argument by contending that tenants may be evicted for

12   reasons other than nonpayment of rent, such that a delay in eviction allegedly interferes with a

13   “right to exclude.” Dkt. # 111 at p. 20. Plaintiffs cite no authority suggesting that a delay in

14   eviction for reasons other than nonpayment of rent is subject to a different analysis. In either

15   case, the City’s enactments do not preclude a landlord from ultimately regaining possession—

16   and where eviction is based on nonpayment, landlords may recover all rent they are owed.

17          Although Plaintiffs point out that landlords “face numerous ongoing expenses” (Dkt.

18   # 111 at p. 20), no Plaintiff alleges specific financial hardship due to nonpaying tenants that

19   would prevent a Plaintiff from keeping their property. See Dkt. #s 18–19, 95, 97 (Plaintiffs’

20   declarations). Plaintiffs can only speculate that tenants will not be able to repay back rent. Dkt.

21   # 111 at p. 21. Even if some tenants are unable to do so, the City and other levels of government

22   have implemented rental assistance programs to help tenants by making rental payments to their

23   landlords. See Dkt. # 103 at pp. 9-10 (City’s Opening/Resp.; describing the programs). Although



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                           Peter S. Holmes
      SUMMARY JUDGMENT - 8                                                                Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                   701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 11 of 18




 1   these programs will not meet the entire need of all tenants, they rebut Plaintiffs’ implication that

 2   landlords as a rule will be unable to recoup back rent.

 3                  2.      Especially applying required deference, the City’s enactments are
                            drawn appropriately and reasonably to advance their purposes.
 4
            Even if Plaintiffs could establish a substantial impairment of a contractual relationship,
 5
     the City’s enactments still do not violate the Contract Clause because they are “drawn in an
 6
     ‘appropriate’ and ‘reasonable’ way to advance ‘a significant and legitimate public purpose.’”
 7
     Sveen, 138 S. Ct. at 1822. Plaintiffs do not dispute the significance or legitimacy of the
 8
     enactments’ public purposes; Plaintiffs just complain that the enactments do not meet those
 9
     purposes precisely enough. Dkt. # 111 at p. 23.
10
                            a.      The Court must defer to lawmakers’ judgment when
11                                  government is not a contracting party.

12          Plaintiffs ignore the deference due lawmakers’ judgment about the choice of means to

13   implement a law’s public purposes where, as here, the government is not a contracting party.

14   Energy Reserves, 459 U.S. at 412–13, 418. Plaintiffs’ contention that Energy Reserves calls for

15   the court to “analyze reasonableness and necessity with a skeptical eye” is simply wrong. Dkt.

16   # 111 at p. 21. To support that contention, Plaintiffs cite language from Energy Reserves’s

17   discussion of a substantial impairment of a contractual relationship. Id. (quoting Energy

18   Reserves, 459 U.S. at 411). That language is irrelevant to the question of deference, which relates

19   to the next step in the Contract Clause inquiry, which is triggered if substantial impairment is

20   established. Energy Reserves, 459 U.S. at 411–13. Likewise, in the language upon which

21   Plaintiffs rely, Energy Reserves cited a discussion in Allied Structural Steel about whether the

22   measure would pass the substantial impairment inquiry, not about the deference due in the next

23



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                          Peter S. Holmes
      SUMMARY JUDGMENT - 9                                                               Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 12 of 18




 1   step of the Contract Clause inquiry. Id. at 411 (citing Allied Structural Steel Co. v. Spannaus,

 2   438 U.S. 234, 245 (1978)).

 3             Plaintiffs misread Allied Structural Steel, arguing that it requires laws adjusting contracts

 4   to be “precisely and reasonably designed” to meet the government’s objectives. Dkt. # 111 at

 5   pp. 22–23 (citing Allied Structural Steel, 438 U.S. at 243). Allied Structural Steel predates

 6   Energy Reserves’s clear holding about the deference due the government when it is not a

 7   contracting party. And the phrase “precisely and reasonably designed” in Allied Structural Steel

 8   (and language regarding “tailor[ing] to the emergency” upon which Plaintiffs also rely, see Dkt.

 9   # 111 at p. 24) is from Allied Structural Steel’s discussion of two other cases that addressed the

10   relationship of a measure to an emergency—a question on which Allied Structural Steel did not

11   turn and on which the two cases it cited do not reflect current law. Allied Structural Steel, 438

12   U.S. at 242–43. See Dkt. # 103 at p. 24 (City’s Opening/Resp.; discussing this issue).

13                            b.      The City’s judgment that the enactments appropriately and
                                      reasonably advance their public purposes is entitled to
14                                    deference.

15             The City reasonably determined that the eviction moratorium and six-month defense

16   advance the public health purpose of reducing the number of people contracting and spreading

17   COVID-19. See Dkt. # 103 at pp. 4–10 (City’s factual statement). The six-month defense and

18   repayment plan requirement also reasonably address the pandemic’s persistent economic impacts

19   and prevent homelessness, as the economic recovery is incomplete and many tenants remain

20   unable to timely pay rent. Id. While the public health danger posed by COVID-19 is diminishing

21   as vaccinations proceed, one cannot conclude (and Plaintiffs do not contend) that the danger has

22   passed.

23



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                            Peter S. Holmes
      SUMMARY JUDGMENT - 10                                                                Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                    701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 13 of 18




 1          Plaintiffs’ complaint that the eviction bans “are not precisely and reasonably designed to

 2   meet the governments’ objectives because their protection extend to those tenants who are not

 3   suffering financial hardship and are not at risk of homelessness” fails legally and factually. Dkt.

 4   # 111 at p. 23. Plaintiffs’ insistence on a “precise” fit between means and ends ignores the

 5   deference due government when it is not a contracting party. See § II.B.2.a, supra.

 6          Plaintiffs misplace reliance on W.B. Worthen to support a requirement for a showing of

 7   hardship. Dkt. # 111 at p. 23 (citing W.B. Worthen Co. ex rel. Bd. of Com’rs of Street

 8   Improvement Dist. No. 513 v. Kavanaugh, 295 U.S. 56 (1935)). Plaintiffs suggest that W.B.

 9   Worthen’s holding must have incorporated deference to the state because the case involved a

10   state statute affecting municipal improvement district bonds, but Plaintiffs ignore that the

11   municipal improvement districts were organized under state law. W.B. Worthen, 295 U.S. at 57.

12   In any event, Plaintiffs’ suggestion that W.B. Worthen means that a hardship is always required

13   to justify an impairment ignores that the Court considered the cumulative effect of the

14   restrictions in that case and did not focus on any one provision. Id. at 61–62.

15          Pausing evictions regardless of tenants’ financial circumstances serves the City’s

16   COVID-19 public health purpose. Contrary to Plaintiffs’ contention (Dkt. # 111 at p. 23), even if

17   evicted tenants would not end up on the street, avoiding eviction still helps prevent the spread of

18   COVID-19 by allowing those who become ill to self-isolate, supporting stay-at-home and social

19   distancing directives, and keeping individuals from moving into congregate settings. Dkt. # 25-5

20   at p. 4 (CDC Order). Besides, the six-month defense requires a tenant to declare that they cannot

21   pay rent because of financial hardship. Dkt. # 17-11 at p. 20, § 2.

22          Plaintiffs’ argument that the City should have adopted “less extreme approaches that

23   preserve the government’s ability to cope with the pandemic while better honoring Plaintiffs’



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                         Peter S. Holmes
      SUMMARY JUDGMENT - 11                                                             Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 14 of 18




 1   rights” (Dkt. # 111 at pp. 24) also founders on the deference due the City when it is not a

 2   contracting party. See § II.B.2.a, supra. Compare United States Trust Co. of New York v. New

 3   Jersey, 431 U.S. 1, 22–23, 30–31 (1977) (considering whether a “more moderate course” would

 4   serve the State’s purpose equally well where the State’s own contract was involved).

 5           Allied Structural Steel provides Plaintiffs no support for their continued insistence that

 6   Blaisdell requires the City to require regular rental payments to impose an eviction moratorium.

 7   Dkt. # 111 at pp. 24–25. In characterizing Blaisdell, Allied Structural Steel stated that “the Court

 8   found five factors significant.” Allied Structural Steel, 438 U.S. at 242. The list of factors omits a

 9   requirement for continuing compensation; rather, the fourth factor is simply that “the imposed

10   conditions were reasonable.” Id.

11           Although Plaintiffs maintain that eviction restrictions adopted by other jurisdictions

12   during the pandemic are less severe than the City’s enactments (Dkt. # 111 at pp. 26–27), the

13   validity of the City’s enactments does not turn on such a comparison. Because the City’s

14   enactments are drawn reasonably and appropriately to advance their purposes, they do not violate

15   the Contract Clause even if Plaintiffs could establish substantial impairment of their contracts.

16           C.      Plaintiffs’ takings claim fails.

17                   1.     Injunctive relief is inappropriate for a takings claim, as this Court
                            already ruled.
18
             As this Court already recognized, injunctive relief is not available for a takings claim
19
     because the Takings Clause does not bar the government from taking property, only taking it
20
     without compensation. See Dkt. # 63 at pp. 22–25 (Report and Recommendation). That rule has
21
     been repeated by the Supreme Court, Ninth Circuit, and other District Courts addressing similar
22
     challenges. Dkt. # 103 at p. 27 (City’s Opening/Resp.; citing case law). Plaintiffs question none
23
     of that authority.


      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                          Peter S. Holmes
      SUMMARY JUDGMENT - 12                                                              Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 15 of 18




 1           Instead, as though the City had not already explained why the Washington and Northern

 2   District of Florida decisions Plaintiffs cite fail to support their contention that injunctive relief is

 3   appropriate, Plaintiffs just cite that case law again. Dkt. # 111 at pp. 28–29 (citing Kucera v.

 4   Department of Transp., 140 Wn.2d 200, 995 P.2d 63 (2000); Goodwin v. Walton County, 248 F.

 5   Supp. 3d 1257, 1266 (N.D. Fla. 2017)). The City relies on its existing explanation. See Dkt.

 6   # 103 at pp. 27–29 (City’s Opening/Resp.).

 7           The two decisions Plaintiffs add to the mix do not address whether injunctive relief is

 8   appropriate for a takings claim. Cf. Dkt. # 111 at pp. 28–29 (citing Stop the Beach

 9   Renourishment, Inc. v. Florida Dep’t of Envtl. Prot., 560 U.S. 702 (2010); Lamplighter Village

10   Apts. LLP v. City of St. Paul, No. 21-413, 2021 WL 1526797 (D. Minn. Apr. 19, 2021)). The

11   Stop the Beach Renourishment passage Plaintiffs cite is in a part of the opinion supported by

12   only four justices. See Stop the Beach Renourishment, 560 U.S. 706 (voting on Part II); id. at

13   713–25 (Part II). Even if it carried weight, that passage merely opined that where a state supreme

14   court provides declaratory relief for a takings claim and the U.S. Supreme Court rules that relief

15   effected a “judicial taking,” the remedy is to reverse the state court decision. Id. at 710–11

16   (describing how the state court answered a certified question; mentioning no injunctive relief);

17   id. at 723 (four justices’ proposed remedy).

18           The unpublished Lamplighter preliminary injunction order from the U.S. District Court

19   for Minnesota did not, as Plaintiffs suggest, say: “injunctive relief is available in limited

20   circumstances.” See Dkt. # 111 at p. 28. Lamplighter did not address whether injunctive relief is

21   appropriate for a takings claim—it just assumed such relief is proper, likely because the

22   defendant city did not raise the question. See Lamplighter, 2021 WL 1526797, at *2–4; Def. City

23   of St. Paul’s Mem. of Law In Opp. to Ps’ Mot. for Prelim. Injunction, Dkt. # 47 at pp. 10–31,



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                             Peter S. Holmes
      SUMMARY JUDGMENT - 13                                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                     701 Fifth Ave., Suite 2050
                                                                                            Seattle, WA 98104-7095
                                                                                            (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 16 of 18




 1   2021 WL 1526797 (March 16, 2021). And the issue was moot because Lamplighter would have

 2   granted injunctive relief on the landlords’ substantive due process claim alone. See Lamplighter,

 3   2021 WL 1526797, at *4.

 4                   2.      The City’s enactments effect no taking.

 5           The City cites Supreme Court and Ninth Circuit case law reaffirming governments’

 6   latitude to regulate the landlord-tenant relationship without effecting a taking. Dkt. # 103 at p. 29

 7   (City’s Opening/Resp.). Plaintiffs do not question that case law.

 8           The City notes six decisions recently rejecting takings challenges to rent-delaying tenant

 9   protections. Id. at p. 30. Plaintiffs question none and offer no contrary decision.

10           Instead, Plaintiffs redraft Yee, the controlling Supreme Court precedent, to create an

11   exception they then claim. See Dkt. # 111 at pp. 31–33 (citing Yee v. City of Escondido, 503 U.S.

12   519 (1992)). Again, Yee rejected a “physical invasion” takings claim—the same claim Plaintiffs

13   press—because a landlord may exclude all tenants by ceasing to be a landlord, just not particular

14   tenants who take advantage of regulations to maintain a tenancy on terms the landlord disfavors.

15   See Dkt. # 103 at pp. 29–30 (City’s Opening/Resp.; discussing and quoting Yee). Yee conceded

16   the situation would be different if the regulation pressed a property owner into serving as a

17   landlord against their will or meant a landlord could never cease being a landlord: “A different

18   case would be presented were the statute, on its face or as applied, to compel a landowner over

19   objection to rent his property or to refrain in perpetuity from terminating a tenancy.” Yee, 503

20   U.S. at 528. Plaintiffs recast that exception to mean that a regulation effects a taking if it alters a

21   lease so it prevents a landlord—even temporarily—from evicting a tenant for violating a pre-

22   regulation lease term. Dkt. # 111 at pp. 31–33. Contrary to Yee and other precedent, Plaintiffs

23



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                            Peter S. Holmes
      SUMMARY JUDGMENT - 14                                                                Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                    701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 17 of 18




 1   would leave government powerless to regulate existing landlord-tenant relationships without

 2   effecting a per se taking.

 3          Because the City’s enactments are temporary and compel no one to become a landlord,

 4   Baptiste rejected landlords’ attempt to embrace Yee’s exception

 5                  As in Yee, the Moratorium did not compel plaintiffs to rent their
            properties. Rather, plaintiffs voluntarily chose to rent to their tenants prior to the
 6          Act. The Moratorium temporarily prevents the termination of those tenancies. “A
            different case would be presented were the statute, on its face or as applied, to
 7          compel a landowner over objection to rent his property or to refrain in perpetuity
            from terminating a tenancy.” [Yee, 503 U.S. at 528] This is, however, not now the
 8          case.

 9   Baptiste v. Kennealy, 490 F. Supp. 3d 353, 388 (D. Mass. 2020). The same is true here.

10          Plaintiffs’ other red herrings merit little attention. First, the Murr dissenting opinion

11   Plaintiffs cite did not criticize Yee as formulaic—Murr discussed neither Yee nor the landlord-

12   tenant relationship. See Dkt. # 111 at p. 30 (quoting Murr v. Wisconsin, 137 S. Ct. 1933, 1951

13   (2017) (Roberts, C.J., dissenting)).

14          Second, Plaintiffs distinguish Block, which neither the City nor State cited in support of

15   their arguments to dismiss Plaintiffs’ takings claim. See id. at p. 32 (discussing Block v. Hirsch,

16   256 U.S. 135 (1921)).

17          Third, the City takes no issue with the proposition that a “physical invasion” taking can

18   result from the government allowing a third party to invade even a minor portion of private

19   property, even if only temporarily. Cf. id. at pp. 30, 33–34. But Yee holds that no invasion occurs

20   where, as here, government regulates the landlord-tenant relationship in a way that neither

21   presses unwilling property owners into serving as landlords nor forces existing landlords “to

22   refrain in perpetuity from terminating a tenancy.” Yee, 503 U.S. at 528.

23



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                          Peter S. Holmes
      SUMMARY JUDGMENT - 15                                                              Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 120 Filed 06/18/21 Page 18 of 18




 1          Finally, the City does not question that declaratory relief is an appropriate remedy for a

 2   taking. Compare Dkt. # 111 at p. 29 with Dkt. # 103 at p. 29 n.4 (City’s Opening/Resp.). But that

 3   remedy is moot because the City’s enactments effect no taking.

 4                                        III.   CONCLUSION

 5          Like measures adopted across the nation, the City’s enactments respond to a nearly

 6   unprecedented public health and economic crisis. Plaintiffs lack standing to challenge the

 7   balance the City struck. But even if they had standing, their challenge lacks foundation in law.

 8   The City respectfully asks this Court to grant summary judgment to the City.

 9          Respectfully submitted June 18, 2021.

10
                                                    PETER S. HOLMES
11                                                  Seattle City Attorney

12                                                  By:      /s/ Jeffrey S. Weber, WSBA #24496
                                                             /s/ Roger D. Wynne, WSBA #23399
13                                                           /s/ Derrick De Vera, WSBA #49954
                                                             /s/ Erica R. Franklin, WSBA #43477
14                                                  Seattle City Attorney’s Office
                                                    701 Fifth Ave., Suite 2050
15                                                  Seattle, WA 98104-7095
                                                    Ph: (206) 684-8200
16                                                  jeff.weber@seattle.gov
                                                    roger.wynne@seattle.gov
17                                                  erica.franklin@seattle.gov
                                                    derrick.devera@seattle.gov
18                                                  Assistant City Attorneys for Defendants City of
                                                    Seattle and Jenny A. Durkan, in her official capacity
19                                                  as the Mayor of the City of Seattle

20

21

22

23



      DEFENDANT CITY OF SEATTLE’S REPLY RE ITS CROSS-MOTION FOR                          Peter S. Holmes
      SUMMARY JUDGMENT - 16                                                              Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
